Citation Nr: 9924881	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-23 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an earlier effective date for total disability 
individual unemployability prior to July 16, 1991.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from May 1969 to December 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, granted entitlement to individual 
unemployability based on the veteran's service-connected 
disabilities effective from July 16, 1991.

In May 1996, the Board denied entitlement to an increased 
rating for chronic venous insufficiency.  The issues of 
entitlement to service connection for defective hearing and 
entitlement to a total rating based on individual 
unemployability were remanded for further development.  By 
rating action of August 1996, service connection for 
defective hearing and a total rating based on individual 
unemployability were granted.  The current appeal arises from 
the assignment of the effective date for the award of the 
total rating based on individual unemployability.  


FINDINGS OF FACT

1.  A total rating based on individual unemployability was 
denied by rating action of August 1988; the veteran was 
notified of this determination and did not file a timely 
appeal.  

2.  The veteran filed a claim for a total rating on May 9, 
1990.  

3.  During the VA examination of June 1996, the veteran was 
found to have significant degree of service-connected 
disabilities without improvement or any prospect for future 
recovery. 



CONCLUSION OF LAW

The criteria for assignment of an earlier effective date of 
May 9, 1990 for the award of total disability for individual 
unemployability were met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.340 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that service connection is in 
effect for chronic venous insufficiency of the lower left 
extremity/status post varicose vein stripping and ligation at 
50 percent disabling from December 10, 1990; residuals of 
shell fragment wounds comminuted fracture, subtrochanteric, 
left proximal femur, with shortening of left leg at 
40 percent from October 1, 1973; fracture, left tibia with 
retained foreign body and limitation of motion of left knee 
with cavus formation, ganglion and exostosis, left foot at 
20 percent from March 1, 1980; recurrent low back pain at 
10 percent from June 22, 1993; shell fragment wounds through 
and through of the right forearm, major, at 10 percent from 
December 12, 1970; shell fragment wounds, right chest, lower 
scapular area, with tenderness and scarring, retained foreign 
body at 10 percent from December 12, 1970; and scar, shell 
fragment wounds of the left scalp and pelvis at zero percent 
from December 12, 1970.  

The veteran's service medical records overall reveal that the 
veteran sustained numerous gunshot wounds due to small arms 
fire while serving in Vietnam.  In one instance, the gunshot 
wound to the left hip resulted in a subtrochanteric fracture 
of the left proximal femur.  Also, the veteran experienced a 
through and through wound of the right forearm, a fracture of 
the left tibia, and wounds to the right chest, scalp, and 
pelvis.  

A VA examination dated in March 1971 revealed complaints of 
swelling and soreness in the wounded areas.  The veteran is 
right-handed.  The gunshot wound to the right upper arm near 
the right elbow, resulted in damage to the flexor muscle 
mass.  The wound was determined to be well healed without 
major damage.  Other than residual scars, objective results 
were essentially within normal limits.  

A statement from the adjutant general dated in July 1972 
discloses that the veteran was deemed to be permanently unfit 
for duty by reason of physical disability.

Post-service records disclose that the veteran underwent an 
osteotomy in February 1973 on the left hip.  At discharge in 
March 1973, the diagnoses rendered were varus deformity, left 
hip, secondary to old gunshot wound.  During VA examination 
conducted in January 1974, the examiner recited the veteran's 
history of gunshot wound and noted no externally discernible 
deformity of the hip area or legs.  The prior wounds were 
noted as well healed and non-tender.  Further, the examiner 
noted that the veteran had regained whatever lost motion he 
previously had.  

A private hospital report dated in May 1980 reveals large 
varices of the left leg and early stasis changes on the 
medial aspect of the lower leg above the ankle.  During the 
course of hospitalization, the veteran was operated on for 
removal of both great and small saphenous vein varicosities 
in addition to deep exploration of the femoral vein and 
femoral artery.  

On VA examination dated in February 1981, the veteran 
complained of symptoms related to the left extremity.  
Examination revealed a slightly pes cavus left foot.  There 
was no evidence of recurrence of ganglion or exostosis.  
Diagnosis rendered was status post-operative dorsal 
ganglionectomy and exostosectomy of the left foot.  
Radiological diagnoses due to an x-ray conducted in January 
1983 included mild union of the fracture of the 
intertrochanteric region of the femur.  The examiner noted a 
strong possibility of osteomyelitis of the upper shaft of the 
femur at the site of fracture.  On examination, provision 
diagnoses were chronic venous insufficiency of the left lower 
extremity, status post-operative varicose vein stripping and 
ligation.  

Outpatient records from a primary care clinic at the United 
Stated Air Force Hospital overall reveal ongoing treatment 
for problems associated with the veteran's disabilities 
related to his inservice gunshot wounds.  In a September 1982 
record, the examiner noted tenderness related to deformity of 
the left hip and femur with improved symptoms.  An October 
1983 clinical record discloses stasis ulcers of the left 
ankle with edema, erythema, crusting ulcers over the left 
malleolus.  Primarily, the records reflect pertinent follow-
up treatment.

From April to June 1987, the veteran was hospitalized several 
times for recurrent cellulitis of his left leg.  In the April 
discharge summary, the examiner noted an impression of 
recurrent cellulitis with probable mild thrombophlebitis, 
recurrent erythema and tenderness.  In the June report, the 
examiner noted that the veteran had significant edema in the 
left leg from the knee down.  There was no evidence of 
thrombosis at that time; however, the veteran demonstrated 
incompetent valves at the popliteal level.  The examiner 
rendered an opinion that the veteran had developed chronic 
venous stasis with an incompetent valvular system running 
from the heart to the left foot.   

A statement from a private orthopedist dated in December 1987 
is included in the record.  The veteran complained of poor 
circulation in his left leg from the hip to the ankle with 
constant swelling.  Also, the veteran reported that his left 
femur was not set in the socket correctly.  

A statement from a private medical doctor dated in April 1988 
discloses a summary of the veteran's hospitalization in April 
1987 to rule out deep vein thrombosis and/or phlebitis.  The 
doctor stated that the veteran had been treated since the 
1987 hospitalization, including a deep venous study.  The 
doctor further noted that on recent examination, it was 
discovered significant edema of the left foot, limitation of 
motion of the left foot, venous stasis and discoloration 
secondary as a result.  The doctor rendered an opinion that 
the veteran was significantly disabled due to problems with 
the left ankle and calf.  Further, the doctor stated that it 
was anticipated that the veteran would continue to have 
repeated episodes of venous stasis and ulcerations, and that 
his disabilities were permanent in nature.  

A report from a July 1988 VA examination discloses the 
veteran's history of his various service-connected 
disabilities that resulted from gunshot wounds.  With regard 
to his problem of chronic venous insufficiency, the veteran 
stated that he had only been able to work until April 1987 in 
a limited capacity due to pain, discomfort, and swelling.  On 
examination, the examiner noted residual scarring on the 
lateral aspect of the left hip.  The trochanter felt deformed 
on palpation without tenderness.  The left lower extremity 
measured two and one-half to three inches shorter than the 
right.  No posterior tibial pulse on the left side was found.  

In a standing position, the examiner noted no varicose veins 
on the lower left side.  Limited range of motion of both the 
left knee and hip were noted.  As to the right elbow, the 
examiner reported normal range of motion and a non-tender 
residual scar.  The examiner remarked that the veteran was 
considered disabled for the sort of work that he was doing at 
that time, without any anticipation of improvement.  However, 
the examiner further stated that the veteran probably would 
be able to resume some type of work with vocational 
rehabilitation.

The veteran filed a claim for increased benefits based on 
individual unemployability in June 1988.  By rating action of 
August 1988, the RO denied the total rating.  The veteran was 
notified of this determination and did not file a timely 
appeal.  

VA outpatient records dated from 1989 to 1990 relate to 
psychiatric treatment only.  
A private medical doctor rendered statements dated in August 
and September 1989, noting that the veteran had been in 
treatment since 1987 for problems related to his inservice 
wounds.  Overall, the doctor stated that the veteran 
continued to have problems with venous stasis syndrome, with 
particular problems of swelling from the left knee to the 
ankle.  The doctor noted that the original injury involved 
loss of length of the femur and that the veteran wears lifts 
to equal his leg lengths.  

On May 9, 1990, the veteran filed a claim for service 
connection for PTSD.  In addition, he indicated that he was 
unemployable as a result of his service-connected 
disabilities.  He indicated that he was receiving Social 
Security benefits due to his unemployability.  

In a report from VA examination dated in June 1990 related to 
the veteran's low back syndrome, the examiner noted no 
apparent deformity, tenderness, or muscle spasm.  Range of 
motion was noted as normal.  The diagnosis rendered was 
chronic low back pain, probably secondary to shortening of 
the left lower extremity.  

In July 1991, the veteran filed a claim for increased 
compensation.  In addition, he indicated that he was 
unemployable.  

A private physician stated in August 1991 that if the veteran 
would wear support stockings on a regular basis, the chances 
are fairly good that he would be able to avoid venous ulcers.

A hearing officer's decision rendered in January 1994 denied 
entitlement to a total evaluation based on individual 
unemployability.  At that time, the officer stated that 
although the Social Security Administration had found that 
the veteran was totally disabled by virtue of his service-
connected disabilities, it was apparent that the basis for 
such determination was pathology related to the left leg.  
Further, the hearing officer stated that the veteran's other 
service-connected disabilities appeared to have little role 
in the veteran's ability or lack thereof, to work.  Thus, the 
basis for the hearing officer's decision primarily rested in 
symptomatology of the lower left leg.  
The clinical records at that time showed that the veteran was 
able to walk, although he was limited as to how long he could 
stand.  Further, there was no evidence that the veteran was 
unable to pursue work, although it was conceded that he no 
longer could work in his profession as a mailman due to his 
disabilities.  Also, the hearing officer noted that the 
veteran had not pursued work since 1987; however, that did 
not mean that the veteran would be unable to work should he 
apply.  In conclusion, the hearing officer stated that the 
evidence of record did not support that the veteran was 
precluded from seeking some form of more than marginal 
employment.  
 
February 1994 x-ray studies revealed degenerative change and 
narrowing of the C5-6 interspace without evidence of fracture 
or bony lesions.  As to the lumbar spine, mild degenerative 
change with slight increase in narrowing at the L5-S1 was 
seen.  The radiographic impression of the pelvis, hips, and 
femur was evidence of an old intertrochanteric fracture on 
the left with angulation and shortening.  In March 1994, the 
veteran underwent a VA spine examination in which the veteran 
reported increased pain in the left hip area.  

A VA examination of the muscle conducted in June 1996 
included a recitation of the veteran's service history and 
ensuing treatment.  The veteran reported at that time that 
the extent of his pain is in the lower left extremity; he 
stated that he had not been experiencing any increasing pain 
in the right elbow.  Also, he stated that he has not had any 
pain in the scalp or chest in the recent years.  As to 
examination of the cervical spine area, the examiner noted 
that there was muscle spasm over the posterior neck area and 
that the veteran had developed moderate pain on flexion to 
15 degrees and on backward extension of the cervical spine to 
5 degrees.  Moderate pain with lateral flexion and rotation 
was also noted.  The posterior neck pain was most severe over 
the left posterolateral area.  No impairment of the right arm 
strength was indicated.  Further, the examiner noted that 
there was no sensory deficit of the left or right upper 
extremity.  

As to the lumbar spine area, the examiner reported mild 
tenderness and moderate muscle spasm over the lumbosacral 
spine.  Pain was noted on forward flexion to 30 degrees and 
on backward extension to 10 degrees.  Elevation of the lower 
left extremity produced moderate pain in the lower back and 
in the left hip area.  The veteran's left leg measured 
shorter than the right at 86 centimeters from the iliac spine 
versus 100 centimeters on the right.  The entire left lower 
extremity was noted to be mildly and diffusely edematous.  
The veteran's multiple scars were reported; in particular, 
the examiner described the various scars ranging in length 
from two to three centimeters located over the left thigh and 
left lower leg.  Such scars appeared to be the result of 
prior vein removal.  

As to the left hip, the examiner noted no tenderness, 
erythema, or edema.  Immediately below the left femur, the 
examiner noted bony prominence, three centimeters in 
diameter.  On flexion of the left hip, the veteran 
experienced moderate pain in the lower back and left lateral 
hip, as well as on abduction and adduction of the left hip.  
External rotation of the left hip to 30 degrees and internal 
rotation to 30 degrees produced moderate pain over the left 
hip.

The examination of the left knee revealed no tenderness, 
edema, or erythema and that veteran was able to fully extend 
to zero degrees without pain.  The veteran was unable to flex 
the left knee beyond the 120 degree position, but developed 
no pain on flexion.  There was no evidence of ligament 
injury.  Moderate diffuse left ankle tenderness was noted and 
the left ankle was also noted to be moderately and diffusely 
edematous.  Although there was no erythema, the examiner 
noted a brownish discoloration over the medial aspect of the 
left ankle and such discoloration extended over a 10-
centimeter diameter area.  The examiner stated that the 
discoloration appeared to be a result of the stasis 
dermatitis.  Moderate pain was noted on dorsiflexion and 
plantar flexion of the left ankle.  As to the right elbow, 
the scar over the medial aspect was well healed.  No 
impairment of the right elbow strength or motion was noted.  

The examiner noted that the skin temperature of the lower 
extremities was noted as normal.  The examiner was unable to 
detect dorsalis pedis pulses on the right or left, and was 
unable to detect a posterior tibial pulse on the left.  In 
conclusion, as a result of the increasing severity of the 
veteran's inservice disabilities, it was the opinion of the 
examiner that the veteran was prevented from performing any 
type of work. 

By rating action of August 1996, the RO granted entitlement 
to a total rating based on individual unemployability, 
effective from July 16, 1991, which was noted to be the date 
of claim.  

The veteran canceled his prior hearing request as stated in 
VA Form 21-4138 dated in July 1997.

The evidence reflects that the veteran receives Social 
Security benefits.  He has reported that he has received 
benefits since 1987.  

Analysis

A review of the record discloses that this veteran has 
submitted a well grounded claim; the VA, therefore, has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  In this 
regard, the Board finds that all necessary evidence for an 
equitable disposition of the veteran's appeal has been 
received.  Id.

Generally speaking, the controlling rules and law provide 
that the effective date of an original claim will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (1998). 

The veteran filed his initial claim for a total rating based 
on individual unemployability in June 1988.  By rating action 
of August 1988, the RO denied the total rating.  The veteran 
was notified of this determination and did not file a timely 
appeal.  That determination is final and may not be 
considered on the same factual basis.  

In this case, the veteran again filed a claim for a total 
rating on May 9, 1990.  The RO requested additional 
information from him by letter shortly thereafter.  In August 
1990, the RO denied other benefits but did not specifically 
consider the total rating claim.  Thereafter, he again 
reiterated that he was unemployable in communication received 
by the RO on July 16, 1991.  The RO interpreted this as a 
reopened claim. 

The evidence clearly reflects that the veteran filed a claim 
for a total rating in May 1990.  While he did not provide the 
specific evidence requested with regard to his 
unemployability in the June 1990 letter, the evidence added 
did continue to reflect difficulty with work.  However, the 
RO did not consider his claim prior to his statement of July 
16, 1991, which reiterated his intent.  The subsequently 
added evidence eventually led to a determination in 1996 that 
the veteran was unemployable.  Accordingly, the evidence 
provides a basis for an earlier effective date prior to the 
currently assigned July 16, 1991.  Accordingly, the claim is 
allowed, in part, to the extent that the date of claim for 
this benefit was May 9, 1990.  

ORDER

Entitlement to an earlier effective date for total disability 
individual unemployability of May 9, 1990 is granted.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

